DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .
Response to Amendment
With regards to the amendment filed on 12/03/2021, all the requested changes to the claims have been entered.  Applicant’s constructive efforts to advance prosecution are appreciated.  Claim(s) 1-9 and 11-38 are pending.  Claims 13-28, 30, 31, 33, and 34 are withdrawn from consideration pursuant to a previous restriction requirement. 
Response to Arguments
Applicant’s arguments, see pages 8-11, filed 12/03/2021, with respect to the rejection(s) of claim(s) 1-9, 11, 12, 29, 32, 35, and 36 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art.
Information Disclosure Statement
The prior art documents submitted by applicant(s) in the Information Disclosure Statement(s) ("IDS") filed on 12/15/2021 have all been considered and made of record (note the attached copy of form(s) PTO/SB/08a).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patent Pub. No. US 2014/0079361 A1 to Smartt et al. (hereinafter “Smartt”) in view of Chinese Patent Pub. No. CN-2648464-Y to Li et al. (“Li”). Smartt was applied in a prior Office action and Li was cited in the IDS filed 12/15/2021. An English translation of Li is being furnished with this Office action. 
In re claim 1, Smartt discloses an optical fiber cable comprising: 
a plurality of stranded core subunits, each core subunit comprising a flexible sheath/buffer tube and a plurality of ribbons arranged in a ribbon group/stack (§§ [0075]-[0080]), wherein each ribbon of the plurality of ribbons comprises a plurality of optical fibers such that 50-70% of the cross-sectional area inside the sheath is occupied by the optical fibers (§§ [0053],[0055]: “such buffer tubes typically have a buffer-tubes filling coefficient of greater than 0.50, more typically at least about 0.60 (e.g., 0.70 or more)”); and 
a jacket surrounding the plurality of stranded core subunits (§§ [0020], [0089]). 

Thus, Smartt only differs from claim 1 in that he does not teach his plurality of ribbons is arranged into a medial group of ribbons positioned between a first lateral group of ribbons and a second lateral group of ribbons; wherein each ribbon of the medial group of ribbons comprises a first number of optical fibers and each ribbon of the first lateral group of ribbons and of the second lateral group of ribbons comprises a second number of optical fibers, the first number being twice the second number.  Li, on the other hand, shows a plurality of ribbons in his Figure 1 that are arranged into a medial group of ribbons (1) positioned between a first lateral group of ribbons (2) and a second lateral group of ribbons (3); wherein each ribbon of the medial group of ribbons (1) comprises a first number (twelve) of optical fibers and each ribbon of the first lateral group of ribbons (2) and of the second lateral group of ribbons (3) comprises a second number (six) of optical fibers, the first number being twice the second number.  According to Li, his can make full use of the optical-fibre ribbon laminated body in the moving space of the sleeve, without increasing the outer diameter of the cable” and “greatly improves the core number of the optical fibre in the optical cable”.  See the English translation of Li for further details.  In order to improve the number of optical fibers in his optical cable, the plurality of ribbons disclosed by Smartt would have been arranged in the configuration taught by Li, thereby obtaining the invention specified by claim 1.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 1 in view of Smartt combined with Li.

In re claim 32, Smartt also discloses an optical fiber cable comprising: 
a subunit comprising a flexible sheath/buffer tube and a plurality of ribbons arranged in a ribbon group/stack (§§ [0075]-[0080]), 
wherein each ribbon of the plurality of ribbons comprises a plurality of optical fibers such that 50-70% of the cross-sectional area inside the sheath is occupied by the optical fibers (§§ [0053], [0055]: “such buffer tubes typically have a buffer-tubes filling coefficient of greater than 0.50, more typically at least about 0.60 (e.g., 0.70 or more)”); 
and a jacket surrounding the subunit (§§ [0020], [0089]).

Thus, Smartt only differs from claim 32 in that he does not teach teach his plurality of ribbons is arranged into a medial group of ribbons positioned between a first lateral group of ribbons and a second lateral group of ribbons; wherein each ribbon of the medial group of ribbons comprises a first number of optical fibers and each ribbon of the first lateral group of ribbons and of the second lateral group of ribbons comprises a second number of optical fibers, the first number can make full use of the optical-fibre ribbon laminated body in the moving space of the sleeve, without increasing the outer diameter of the cable” and “greatly improves the core number of the optical fibre in the optical cable”.  See the English translation of Li for further details.  In order to improve the number of optical fibers in his optical cable, the plurality of ribbons of Smartt would have been arranged in the configuration taught by Li, thereby obtaining the invention specified by claim 32.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 32 in view of Smartt combined with Li.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smartt in view of Li as applied to claim 1 above, and further in view of Patent No. 6,317,542 to Hardwick, III et al. (“Hardwick”).  Hardwick was applied in a prior Office action.
In re claims 2-3, Smartt in view of Li only differs in that Smartt does not expressly mention that his sheath comprises an extruded polymer material having a modulus of elasticity less than 800MPa or less than 200 MPa at room temperature. Hardwick, on the other hand, teaches a sheath (36a) comprising an extruded polymeric material having a modulus of elasticity between 4 and 1×102 pounds per square inch.  See col. 4, lines 32-46 and col. 14, lines 56-59 of Hardwick. In order to obtain a suitable modulus of elasticity, the sheath of Smartt in view of Li would have been modified to comprise the extruded polymer material disclosed by Hardwick, thereby obtaining the invention specified by claims 2-3.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 2-3 in view of Smartt combined with Li, and further in view of Hardwick.

Claims 4-5 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smartt in view of Li as applied to claim 1 above, and further in view of Patent No. 10,094,995 to Debban et al. (“Debban”).  Debban was applied in a prior Office action.
In re claim 4, Smartt in view of Li only differs in that Smartt does not expressly mention that his plurality of connected fibers are connected by a solid ribbon matrix material continuously along a longitudinal length of the cable. Debban, on the other hand, teaches an optical fiber ribbon (20) comprising a plurality of connected fibers (22) connected by a solid ribbon matrix material (28) continuously along a longitudinal length of the ribbon (20).  See col. 3, lines 21-28 of Debban. In order to use a known or conventional optical fiber ribbon, the optical fiber ribbon (20) of Debban would have been used as the optical fiber ribbons in the cable of Smartt in view of Li, thereby obtaining the invention specified by claim 4.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 4 in view of Smartt combined with Li, and further in view of Debban.

In re claim 5, Smartt in view of Li only differs in that Smartt does not expressly mention that he plurality of connected fibers comprise at least two fibers intermittently connected by a ribbon matrix material along a longitudinal length of the cable. Debban, on the other hand, teaches an optical fiber ribbon (30) comprising a plurality of connected fibers (32) comprising at least two fibers intermittently connected by a ribbon matrix material (38) along a longitudinal length of the ribbon (30). See col. 3, lines 29-41 of Debban. In order to use a known or conventional optical fiber ribbon, the optical fiber ribbon (30) of Debban would have been used as the optical fiber ribbons in the cable of Smartt in view of Li, thereby obtaining the invention specified by claim 5.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 5 in view of Smartt combined with Li, and further in view of Debban.

In re claim 29, Debban discloses a cable jacket (54) formed from a polymer material (i.e., “polyethylene” and/or “polyurethane”) and that has a “nominal jacket thickness of approximately 1.2 mm, so as to comply with the ICEA-S-87-640 standard for outside plant fiber optic cables.
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smartt in view of Li as applied to claim 1 above, and further in view of Patent Pub. No. US 2012/0121225 A1 to McDowell et al. (“McDowell”).  McDowell was applied in a prior Office action.
In re claims 6-7, Smartt in view of Li only differs in that Smartt does not expressly mention that his jacket comprises two pairs of strength elements, each pair of strength elements embedded within his jacket on diametrically opposite sides of the cable (50/60).  McDowell, on the other hand, teaches two pairs of strength elements (60), each pair of strength elements (60) embedded within a jacket (20) on diametrically opposite sides of a cable (10).  See paragraphs [0014] of McDowell. In order to obtain additional strength, the jacket of Smartt in view of Li would have been modified to include the two pairs of strength elements (60) of McDowell, thereby obtaining the invention specified by claims 6-7.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 6-7 in view of Smartt combined with Li, and further in view of McDowell.

In re claim 8, each strength element (60) of McDowell is dielectric and embedded longitudinally within the jacket (20) of McDowell such that a wall thickness including the strength element is less than 2.6 mm.  See paragraphs [0016]-[0017] of McDowell. Thus, when the aforementioned features of McDowell are also combined with Smartt in view of Li, an EA of the jacket of greater than 400 kN must inherently result because the combination of Smartt in view of Li and McDowell would yield a cable having the same claimed physical structure.

In re claim 9, McDowell further teaches each strength element (60) may be a steel wire See paragraph [0017] of McDowell. Debban, ass previously discussed, discloses a cable jacket thickness of 1.2 mm in order to comply with the ICEA-S-87-640 standard.  Thus, when the aforementioned features of McDowell and Debban are also combined with Smartt in view of Li, an EA of the jacket of greater than 400 kN must inherently result because the combination of Smartt in view of Li, McDowell, and Debban would yield a cable having the same claimed physical structure.

Claims 11, 12, 37, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smartt in view of Li, as applied to claim 1 or 32 above, and further in view of Patent Pub. No. US 2010/0215328 A1 to Tatat et al. (“Tatat”).  Tatat was applied in a prior Office action.
In re claim 11, Smartt in view Li only differs in that Smartt does not teach a friction reducing agent applied to an outer surface of each individual core subunit. Tatat, on the other hand, teaches optical modules (1) that “are covered, at least in part, by a lubricant on their outside surfaces” such that the coefficient of friction between two optical modules is as low as 0.15.  See §§ [0013], [0033], [0034] and [0068]-[0071] of Tatat.  In order to reduce friction between subunits and/or to make it easier to extract the subunits from the cable of Smartt in view of Li, the lubricant of Tatat would have been applied to an outer surface of each core subunit of Smartt in view of Li, thereby obtaining the invention specified by claim 11.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 11 in view of Smartt combined with Li and further in view of Tatat.

In re claim 12, Tatat further teaches, see §§ [0007] and [0077], that talc was a known alternative lubricant/friction reducing agent, albeit somewhat less effective. Thus, it would have been obvious to use talc with Smartt in view of Li instead of the lubricant preferred by Tatat for the same reasons mentioned with respect to claim 11.
 
In re claim 37, Smartt in view of Li only differs in that Smartt does not teach a mean kinetic Coefficient of Friction (CoF) between core subunits of his stranded core subunits is less than 0.7. Tatat, on the other hand, teaches optical modules (1) that “are covered, at least in part, by a lubricant on their outside surfaces” such that the coefficient of friction between two optical modules is as low as 0.15.  See §§ [0013], [0033], [0034] and [0068]-[0071] of Tatat.  In order to reduce friction between the subunits of Smartt in view of Li and/or to make it easier to extract the subunits from the cable of Smartt in view of Li, the mean kinetic CoF between the core subunits of Smartt would have been easily modified to be less than 0.7 by using the lubricant of Tatat, thereby obtaining the invention specified by claim 37.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 37 in view of Smartt combined with Li, and further in view of Tatat.

In re claim 38, Smartt in view Li only differs in that Smartt does not teach a friction reducing agent applied to an outer surface of his subunit. Tatat, on the other hand, teaches optical modules (1) that “are covered, at least in part, by a lubricant on their outside surfaces” such that the coefficient of friction between two optical modules is as low as 0.15.  See §§ [0013], [0033], [0034] and [0068]-[0071] of Tatat.  In order to reduce friction between a plurality of the subunits .

Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smartt in view of Li as applied to claim 32 above, and further in view of Patent No. 8,582,940 to Abernathy et al. (“Abernathy”).  Abernathy was applied in a prior Office action.
In re claim 35, Smartt in view of Li only differs in that neither teaches a separation feature embedded into a cable jacket as specified by claim 35. Abernathy, on the other hand, teaches the same separation feature (480) and same cable jacket as specified by claim 35.  See col. 6, lines 22-54 of Abernathy. In order to make it easier to access the optical fiber ribbons, the jacket of Smartt in view of Li would have been modified to include the separation features (480) of Abernathy, thereby obtaining the invention specified by claim 35.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 35 in view of Smartt combined with Li, and further in view of Abernathy.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smartt in view of Li as applied to claim 32 above, and further in view of Patent No. 6,066,397 to Risch et al. (“Risch”).  Risch was applied in a prior Office action.
In re claim 36, Smartt in view of Li only differs in that Smartt does not teach a foam filler rod about which his plurality of stranded subunits are positioned. Risch, on the other hand, teaches an optical cable (10) comprising a plurality of stranded buffer tubes (12a-12f) and a foam filler rod (24a-24c) about which his plurality of stranded buffer tubes (12a-12f) are positioned. See col. 2, line 54 to col. 3, line 10 of Risch. In order to adjust the fiber count, the cable of Smartt in view of Li would have been modified to include the foam filler rod (24a-24c) of Risch, thereby obtaining the invention specified by claim 36.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to obtain the invention specified by claim 36 in view of Smartt combined with Li, and further in view of Risch.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Omar R Rojas/Primary Examiner
Art Unit 2883                                                                                                                                                                                                        


or
January 5, 2022